Judgment, Supreme Court, New York County (George F. Roberts, J.), rendered November 14, 1991, convicting defendant, on his plea of guilty, of robbery in the first degree, and sentencing him to a term of 5 to 10 years, concurrent with a sentence of 1 year on his conviction after a plea of guilty to grand larceny in the third degree under Indictment #2408/89, unanimously affirmed.
Although defendant argues that he was improperly sentenced as a predicate felon, it is evident from the circumstances of the sentencing that the court simply misspoke when it imposed sentence on defendant as an "armed violent predicate.” The phrase itself is meaningless. No predicate felony statement had been filed, and at no other time was mention made of a predicate felony. Co-defendant received the same negotiated sentence as an armed violent felon, as to which the minimum sentence is one-half the maximum pursuant to Penal Law § 70.02 (4), and it is plain that the same was intended with regard to defendant. The sentence imposed was well within the permissible range for robbery in the first degree, a class B violent felony, the most severe sentence being 12 Vi to 25 years imprisonment (Penal Law § 70.02 [3]). Defendant was armed, and he showed no scruples about using the weapon, which he fired at police officers. In addition, the sentence here was a negotiated one, and defendant should be bound by the terms of his bargain (People v Capasso, 171 AD2d 448). Concur—Murphy, P. J., Carro, Ellerin and Kupferman, JJ.